Citation Nr: 1536097	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as secondary to radiation exposure.

2.  Entitlement to service connection for Sjogrens syndrome.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION


The Veteran served on active duty from U.S. Navy from December 1985 to August 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal of May and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Initially, the Board notes that the Veteran's VBMS file contains a copy of signed VA Form 21-4142, Authorization and Consent, to enable the RO to obtain her private medical records dated from January 1988 to December 2011.  This form was signed by the Veteran in April 2013; however, it does not appear that the RO sought to obtain these private treatment records.  Notably, the signed authorization form was valid only for a specified period of time (180 days), and automatically revoked thereafter.  Because the consent form has expired, updated authorization is necessary.  On remand, the Veteran should again be requested to provide an authorization form for release of all pertinent, outstanding private treatment records.

Regarding the Sjogrens syndrome and a left eye disability claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has stated that she has experienced left eye disability (to include a detached retina) since her exposure to toluene in service.  She also has stated that she began experiencing symptoms of Sjogrens syndrome in service.  See VA Form 21-526 received in May 2013.  A March 1987 service treatment record notes that the Veteran's eyes were flushed after exposure to toluene.  Following service, VA treatment records note the Veteran's treatment for Sjorgren's syndrome.  A peripheral retina hole of the left eye diagnosed May 3, 2013.  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine whether she has Sjogrens syndrome related to service and a left eve disability related to service, to include toluene exposure therein.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated her for a thyroid disability, Sjogrens syndrome and a left eye disability since her discharge from service in August 1988.

In particular, request from the Veteran authorization forms for release of all pertinent, outstanding, private treatment records.

After the Veteran has signed the appropriate releases, secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure these records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined by a physician or physicians with the appropriate expertise to determine the nature and etiology of any Sjogrens syndrome and left eye disability diagnosed during the period of this appeal.  The VBMS file must be made available to the examiner(s) for review.   

A)  Regarding the Sjogrens syndrome present during the appeal period, the examiner should render an opinion as to whether it is it at least as likely as not (50 percent probability or greater)  that the condition is related to, or had its onset during, active military service?  In this regard, the examiner should address the Veteran's statement that she began experiencing symptoms of Sjogrens syndrome in service.

B)  Regarding any left eye disability present during the appeal period, the examiner should render an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the condition is related to, or had its onset during, active military service?  In this regard, the examiner should address the Veteran's treatment in service after her exposure to toluene.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

3.  Also undertake any other development that is warranted.

4.  Then, readjudicate the issues of entitlement to service connection for a thyroid disability, Sjogrens syndrome and a left eye disability.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


